Upon consideration of the record, briefs, and argument of counsel, the Court is of opinion that error exists in the judgment of the circuit court.
On May 11, 1993, the School Board of the County of Loudoun determined that Cathleen B. Burk’s statement of grievance was “nongrievable.” Burk was notified by letter dated May 11, 1993 of the School Board’s decision. There is no assertion in the record that Burk did not receive the School Board’s letter promptly. Burk filed a notice of appeal dated May 21, 1993. The School Board did not receive Burk’s notice of appeal until May 24, 1993.
Virginia Code § 22.1-314 states in pertinent part:
Proceedings for review of the decision of the school board [regarding grievability] shall be instituted by filing a notice of appeal with the school board within ten days after the date of the decision and giving a copy thereof to all other parties.
Applying the clear and unambiguous language contained in Code § 22.1-314, the Court holds that Burk’s notice of appeal should have been received by the School Board no later than 10 days from the date of the School Board’s decision. Here, the School Board did not receive the notice of appeal within the 10-day statutorily prescribed period. Thus, the trial court did not acquire juris*164diction of Burk’s appeal. Accordingly, the judgment appealed from is reversed, and the appellee’s statement of grievance is dismissed. The appellant shall recover of the appellee the costs expended in the said circuit court.
Justices Whiting and Lacy took no part in the consideration or decision of this case.
This order shall be certified to said circuit court and shall be published in the Virginia Reports.
A Copy,
Teste:
David B. Beach,
Clerk